Case 4:21-cv-00330-MWB Document1 Filed 02/23/21 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

 

SHIPP BROWN,
Civil Action No.
Plaintiff,
V. : JURY TRIAL DEMANDED
PETCO ANIMAL SUPPLIES : Judge:

STORE, INC., Store #1827, :
a/k/a PETCO ANIMAL SUPPLIES, : Complaint filed: /2021
INC., :

Electronically filed
Defendant.
COMPLAINT
I. PARTIES:
1. The Plaintiff is Shipp Brown, an adult individual residing at 106
Cornfield Lane, Port Matilda, Pennsylvania 16870. Mr. Brown’s race is African
American. He is 68 years of age, having been born in 1953.

2. The Defendant is PETCO Animal Supplies Store, Inc., (“PETCO”),

a/k/a PETCO Animal Supplies, Inc., a Delaware corporation which conducts
Case 4:21-cv-00330-MWB Document1 Filed 02/23/21 Page 2 of 17

business at Store #1827 located at 40 Colonnade Way, State College, Pennsylvania
16803.
II. JURISDICTION AND VENUE:

3. This Court has jurisdiction over this matter pursuant to the Age
Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 626(b) and/or 626(c),
and 28 US.C. § 1331 and 1337 to enforce the provisions of the ADEA, as
amended, 29 U.S.C. § 621, et seg., and Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000e-5. This court has
supplemental jurisdiction under 28 U.S.C. § 1367 over the Plaintiffs Pennsylvania
Human Relations Act (“PHRA”) claims, 43 Pa. C.S. § 951, et seq.

4. Venue is proper in this judicial district because the unlawful
employment and age discrimination claims alleged in the Complaint were
committed within the Middle District of Pennsylvania; Defendant regularly
conducts business in the Middle District of Pennsylvania; Plaintiff would be
employed in the Middle District of Pennsylvania, but for the unlawful employment
practices of Defendant; and, Defendant employs numerous individuals in the
Middle District of Pennsylvania.

5. PETCO employs four or more persons.
Case 4:21-cv-00330-MWB Document1 Filed 02/23/21 Page 3 of 17

6. Plaintiff was terminated from his employment with PETCO on or
about February 20, 2018. Plaintiff timely filed claims with the Pennsylvania
Human Relations Commission (“PHRC”) on or about April 3, 2018.

7. Plaintiffs claims with the PHRC were dual filed with the Equal
Employment Opportunity Commission (“EEOC”).

8. Plaintiff's claims have been pending before the PHRC for a period of
time in excess of one year and no final disposition has been rendered by the PHRC.
Plaintiff is therefore permitted to proceed to file his claims in this Court. (See
notice from PHRC dated June 19, 2019, attached as Ex. “A”),

9. Plaintiff received a Notice of Right to Sue from the EEOC on or about
December 4, 2020. This action is timely filed within 90 days of that Notice. (See
Notice from EEOC attached as Ex. “B”).

Ill. FACTUAL BACKGROUND:

10. Plaintiff began full time employment with PETCO as a Sales
Associate on or about September 16, 2002.

11. Beginning on or about June 19, 2016, Plaintiff assumed the position
of Guest Experience Leader (“GEL”) with PETCO.

12. Plaintiff was unlawfully terminated from his employment with

PETCO on February 20, 2018.
Case 4:21-cv-00330-MWB Document1 Filed 02/23/21 Page 4 of 17

13. Throughout his employment with PETCO Plaintiff worked at Store
#1827 located at the Colonnade address set forth above.

14. Store #1827 is one of 28 PETCO stores located within PETCO
District 68.

15. At the time of his termination, Plaintiff was the only African
American GEL in District 68.

16. Upon information and belief, at the time of his termination Plaintiff
was the oldest GEL in PETCO District 68.

17. Immediately upon the wrongful termination of Plaintiffs
employment, Defendant promoted a 31 year old white male to the GEL position
previously held by Plaintiff.

18. In or about July 30, 2017, Catherine Oharah (“Oharah”) assumed the
position of Store Leader at Store #1827 and became Plaintiff's immediate
supervisor.

19. In the fifteen years preceding Oharah’s assumption of the Store
Leader position, Plaintiff consistently received good performance evaluations and
was regularly rewarded for his satisfactory performance with promotions and

salary increases.
Case 4:21-cv-00330-MWB Document1 Filed 02/23/21 Page 5 of 17

20. For example, in four of the five years preceding his termination
Plaintiffs overall rating in his annual performance reviews was that of “FULLY
MEETS EXPECTATIONS”.

21. Indeed, on April 17, 2017, less than one year before his termination,
Plaintiff's supervisor stated as follows in his review of Plaintiff's performance:

“Shipp is a dedicated leader in our store with a tremendous work

ethic. He possesses a real understanding for the operational aspect of

how the store runs, and maintains store standards of visual

presentation throughout the store. ... All in all, Shipp is a great

leader for our store who brings energy and enthusiasm to work with

him every day... .”

22. Over the 15 years of Plaintiff's employment with PETCO prior to
Oharah assuming the position of Store Leader, Plaintiff had received only one or
two documented Employment Performance Notices (“EPN”).

23. Shortly after Oharah assumed the Store Leader position, however,
Plaintiff began regularly experiencing ongoing harassing and discriminatory
treatment from Oharah. When Plaintiff attempted to report and complain about
this treatment, Plaintiff experienced retaliation which ultimately culminated in his
unlawful termination.

24. Oharah’s unlawful treatment of Plaintiff aided and abetted by
Oharah’s superiors and PETCO’s HR department, persisted on a regular and

pervasive basis throughout the time period from her assumption of the Store

Leader position until the day prior to Plaintiff's termination when Oharah herself
Case 4:21-cv-00330-MWB Document1 Filed 02/23/21 Page 6 of 17

“left” employment with PETCO. Upon information and belief, PETCO had

informed Oharah that if she did not resign her employment she would be

terminated.

25. Oharah’s unlawful treatment of Plaintiff included, but is not limited

to:

b)

d)

Refusing to give direction to Plaintiff as to specific job duties
he was expected to complete;

Refusing to speak directly with Plaintiff and instead
communicating with Plaintiff via other employees; |

Refusing to respond to Plaintiff when he attempted to speak
with her;

Blocking Plaintiff's ability to hire employees, a job
responsibility Plaintiff had previously been permitted to
perform;

Bringing in younger Caucasian managers from other store
locations to perform Plaintiff's job duties even while Plaintiff
was on site working;

Permitting younger Caucasian non-manager employees to
perform job duties which should have been the responsibility of

Plaintiff;
Case 4:21-cv-00330-MWB Document1 Filed 02/23/21 Page 7 of 17

g) Intentionally scheduling District Leader visits to Store #1827
on days when Plaintiff was not working and then refusing to
share with Plaintiff the results of, or feedback from, those
visits; and,

h) Intentionally demeaning Plaintiff by leaving large amounts of
trash and debris for Plaintiff to clean up, which action further
impaired Plaintiff's ability to spend time performing his other
job responsibilities.

26. As evidence of her disdain for Plaintiff's age, Oharah referred to
Brown as “old school” when justifying her disparate treatment of Plaintiff.

27. Plaintiff attempted to report Oharah’s unlawful treatment to PETCO’s
Human Relations department and PETCO’s hotline, but never received any
response.

28. Plaintiff also complained to the District Manager, Yelena Kharchevka,
in November 2017 regarding Oharah’s actions. Kharchevka failed to address
Plaintiff's complaints and in fact ultimately approved the termination of Plaintiffs
employment.

29.  Atall times material hereto, Kharchevka was aware of Plaintiff's

status as the oldest and only black GEL in District 68.
Case 4:21-cv-00330-MWB Document1 Filed 02/23/21 Page 8 of 17

30.  Inretaliation for Plaintiff's complaints about Oharah’s unlawful
treatment of him, and consistent with Oharah’s ongoing disparate treatment of
Plaintiff based on his age and race, Oharah caused two EPN’s to be issued for
Plaintiff within one month of each other in November and December 2017. In
other words, in the space of one month, Plaintiff received as many EPN’s as he had
received previously over the course of 15 years employment with PETCO.

31. The EPNs issued by Oharah were pretext for her unlawful
discriminatory and retaliatory treatment of Plaintiff.

32. Plaintiff continued to communicate with Kharchevka in January and
February 2018 regarding Oharah’s conduct. Plaintiff advised Kharchevka that he
was uncomfortable even speaking with Oharah and in response to Kharchevka’s
request provided multiple examples of Oharah’s conduct.

33. Along with reporting Oharah’s discriminatory and retaliatory conduct
to Kharchevka, in February 2018 Plaintiff also notified Kharchevka about
Oharah’s possible violation of PETCO’s security policies and code of ethics.

34. Finally, on February 20, 2018, one day after Oharah “left”
employment with PETCO, PETCO culminated its discriminatory and retaliatory

treatment of Plaintiff by terminating his employment without just cause to do so.
Case 4:21-cv-00330-MWB Document1 Filed 02/23/21 Page 9 of 17

35. Defendant unlawfully terminated Plaintiffs employment based on his
race and age and in retaliation for his complaints of unlawful discriminatory

treatment.

COUNT I
DISCRIMINATION BASED ON RACE
(TITLE VII and PHRA)

36. Plaintiff incorporates by reference, the same as though set forth at
length, paragraphs 1 through 35, inclusive, of the within complaint, the same as
though set forth at length.

37. PETCO terminated Plaintiff based on his race in violation of Title VII
of the Civil Rights Act of 1991, 42 U.S.C. § 2000e-5 and 43 Pa.C.S. § 955(a).

COUNT II
DISCRIMINATION BASED ON AGE
(ADEA and PHRA)

38. Plaintiff incorporates by reference, the same as though set forth at
length, paragraphs 1 through 37, inclusive, of the within complaint, the same as
though set forth at length.

39. PETCO terminated Plaintiff based on his age in violation of 29 U.S.C.

§ 621, et seq. and 43 Pa.C.S. § 955(a).
Case 4:21-cv-00330-MWB Document1 Filed 02/23/21 Page 10 of 17

COUNT III
HARASSMENT BASED ON RACE
(TITLE VII and PHRA)

40. Plaintiff incorporates by reference, the same as though set forth at
length, paragraphs 1 through 39, inclusive, of the within complaint, the same as
though set forth at length.

41. PETCO harassed and discriminated against Plaintiff based on his race
in violation of the Civil Rights Act of 1991, 42 U.S.C. § 2000e-5 and 43 Pa.C.S. §
955(a).

COUNT IV
HARASSMENT BASED ON AGE
(ADEA and PHRA)

42. Plaintiff incorporates by reference, the same as though set forth at
length, paragraphs 1 through 41, inclusive, of the within complaint, the same as
though set forth at length.

43. PETCO harassed and discriminated against Plaintiff based on his age
in violation of the ADEA, 29 U.S.C. § 621, et seg. and 43 Pa.C.S. § 955(a).

COUNT V
RETALIATION BASED ON OPPOSITION TO RACE DISCRIMINATION
(TITLE VII and PHRA)
44, Plaintiff incorporates by reference, the same as though set forth at

length, paragraphs | through 43, inclusive, of the within complaint, the same as

though set forth at length.
Case 4:21-cv-00330-MWB Document1 Filed 02/23/21 Page 11 of 17

45. PETCO terminated Plaintiff's employment in retaliation for his
opposing employment practices (discrimination and harassment based on race)
made unlawful by Title VII, 42 U.S.C. § 2000e-5 and 43 Pa.C:S. § 955(d).

COUNT VI
RETALIATION BASED ON OPPOSITION TO AGE DISCRIMINATION
(ADEA and PHRA)

46. Plaintiff incorporates by reference, the same as though set forth at
length, paragraphs | through 45, inclusive, of the within complaint, the same as
though set forth at length.

47. PETCO terminated Plaintiff's employment in retaliation for his
opposing employment practices (discrimination based on age) made unlawful by
the ADEA, 29 U.S.C. § 621, et seg. and 43 Pa.C.S. § 955(d).

RELIEF REQUESTED

48. Plaintiff requests all relief available to him under the ADEA, Title
VI, and the PHRA, including but not limited to front pay, back pay from the date
of the wrongful acts, equitable relief, compensatory damages, punitive damages,
liquidated damages, pre-judgment interest, post-judgment interest, and reasonable
attorneys’ fees, including litigation expenses and the costs in this action.

WHEREFORE, Plaintiff Shipp Brown respectfully requests that judgment

be entered in his favor and against Defendant PETCO Animal Supplies Store, Inc.,

Store #1827.
Case 4:21-cv-00330-MWB Document1 Filed 02/23/21 Page 12 of 17

Respectfully submitted,
McQUAIDE BLASKO, INC.

Dated: February I 2021 By: ew Lo

James M. Horne, Esquire

a. I.D. No. 26908
jmhorne@mgqblaw.com
811 University Drive
State College, PA 16801
(814) 238-4926

Attorneys for Plaintiff
Shipp Brown
Case 4:21-cv-00330-MWB Document1 Filed 02/23/21 Page 13 of 17

Exhibit A
Case 4:21-cv-00330-MWB Document1 Filed 02/23/21 Page 14 of 17

 

— — pennsylvania

Qs HUMAN RELATIONS COMMISSION
June 19, 2019

Shipp Brown
106 Cornfield Lane
Port Matilda, PA 16870

RE: Shipp Brown Vs. PETCO

Case No. 201703491
EEOC No. 17F201960408

Dear Shipp Brown,

It has been one year since you filed your complaint with the Pennsylvania Human Relations Commission.
This is to notify you that you now have the right to bring an action in the appropriate Pennsylvania Court
of Common Pleas based on the alleged violations of the PHRAct contained in your Commission
complaint. This right is provided under Section 12(c) of the Human Relations Act, 43, P.S. § 962(c).

Please be advised that you are not required to file such an action in the State Court of Common Pleas.
The Commission is continuing to process your case, and we will make every effort to resolve it as soon
as possible. If we are not notified otherwise, we will assume that you want the Commission to continue

handling your case.

If you do file a complaint in a Court of Common Pleas, the Commission will dismiss your complaint.
This means that you will be unable to have the Commission decide your case even if your complaint is
dismissed in State Court because of a procedural error. Procedural errors may include filing the complaint
in State Court in the wrong county or filing in State Court after your time to file has expired. For this
reason, you should make every effort to assure that any complaint you file in State Court will be properly.

filed before you file it.

If you believe you might want to take your case to State Court, we suggest that you consult a private
attorney about representing you in that action. This should be done before you file the complaint so that
your attorney may advise you on the best course of action for you to take.

Should you file a complaint in State Court, you are required by Section 12(c)(2) of the PHRAct to serve
the Human Relations Commission with a copy of the Court complaint. This copy must be served on the
Commission at the same time you file it in Court. The copy is to be sent to:

Chief Counsel
Pennsylvania Human Relations Commission Executive Offices
333 Market Street, 8th Floor
Harrisburg, PA 17104-2210
If you have any questions concerning this matter, please feel free to contact the investigator who is

handling your case.

Very Truly yours,

a} yA BBY
yoke get at A ee cae
: us

Jinada Rochelle
Enforcement Office
cc: Andrew Carson

 

PA Human Relations Commission Executive Offices
333 Market Street, 8th Floor | Harrisburg, PA 17101 | (717) 787-4410 | www.phrc.pa.gov
Case 4:21-cv-00330-MWB Document1 Filed 02/23/21 Page 15 of 17

Exhibit B
Case 4:21-cv-00330-MWB Document1 Filed 02/23/21 Page 16 of 17

 

 

EEOC Form 161-B (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
NOTICE OF RIGHT TO SUE (/SSUED ON REQUEST)
To: Shipp Brown From: Philadelphia District Office
106 Cornfield Lane 801 Market Street
Port Matilda, PA 16870 a Suite 1000

Philadelphia, PA 19107

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

EEOC Charge No. EEOC Representative Telephone No.
Kurt Jung
17F-2019-60408 State, Local & Tribal Program Manager (267) 589-9749

 

(See also the additional information enclosed with this form.)

_ NOTICE TO THE PERSON AGGRIEVED:

“Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
.of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under

state law may be different.)
[x ] More than 180 days have passed since the filing of this charge.

[| Less than 180 days have passed since the filing of this charge, but | have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 480 days from the filing of this charge.

The EEOC is terminating its processing of this charge.

[| The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

[| The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

On behalf of the Commission

Cas dtinn— 42/04/2020

 

Enclosures(s) , Jamie R. Williamson (Date Mailed)
District Director
cc: PETCO
Suzanne Nordmann
James M. Horne Esq. Employee Relations Manager
McQuaide Blasko, Inc. Petco Animal Supplies Stores, Inc.
811 University Drive 40850 Via Frontera
State College, PA 16801-6624 San Diego, CA 92127

JMHorne@mablaw.com suzanne.nordmann@petco.com
Case 4:21-cv-00330-MWB Document1 Filed 02/23/21 Page 17 of 17

Enclosure with EEOC
Form 164-B (11/16)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
lf you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SuIT RIGHTS

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your co mplaint
or make legal strategy decisions for you.

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --_ Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE~ -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be

made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
